Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 09/08/2021, in response to the rejection of claims 1-2, 4, and 7-8 from the final office action (07/09/2021), by amending claims 1-2 and 4 is entered and will be addressed below.
The examiner notices the amendment is to correct the typo in previous amendment.
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
In regarding to claim objection, see the middle of page 5, Applicants’ amendment overcomes the objection. 
In regarding to 35 USC 103 rejections of claim 1-2, 4-5, and 7-8 over Endoh ‘207 and Netsu ‘440, Applicants argue that 
A) the examiner response appears to have interpreted that ‘440 suggests to reduce contact resistance between the electrode holder 22 and the electrode 23”, this interpretation is incorrect or need clarification, see the bottom of page 7, because ‘440 does not teach inserting conductive sheet between the electrode holder 22 and the electrode 23, see the 3rd paragraph of page 9.
This argument is found not persuasive.
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
‘207 teaches a bottom planar contact surface within the recess of the electrode 23 and a planar contact surface of the electrode holder 22. ‘440 teaches that inserting a conductive graphite sheet to reduce the contact resistance. A person of ordinary skill in the art to have added or integrated a conductive sheet 61 of ‘440, between various contact points, including the top planar surface end of the electrode 22 and the lower planar contact surface within the recess of the electrode holder 23 of ‘207.
Nowhere in [0080] of ‘440 suggests to reduce contact resistance between the silicon seed rod 4 and the electrode 23 but not between the electrode holder 22 and the electrode 23, as previous argued by Applicants. A person of ordinary skill in the art would have known the overall resistance of an electrical circuit is a combination of all contact surfaces within the circuit. One would not reduce only one contact surface while ignoring the need of a low resistance in other contact surfaces.
A person of ordinary skill in the art would have known the contact surface between the electrode 23 and the electrode holder 22 is one of the contact surface that 
B) it is impermissible hindsight because the combination would be in arrow X and not in arrow Y, see pages 10 and 11, if resistance at all points need to be reduced, and the resistance at arrow Y would be lower than arrow Z, see the bottom of page 12.
This argument is found not persuasive.
Whether adding conductive sheet 61 at arrow Z is not described in the claim. The rejection includes adding conductive sheet 61 at both arrow Y and arrow Z. 
The purpose of the screw 26 and 43 is to tighten the contact surface between the electrode holder 22 and the electrode 23. Clearly the tight contact is to reduce the electrical resistance between the electrode holder 22 and the electrode 23. The contact between the screw 26 and 43 is not the main electrical circuit (of the parallel circuit). Clearly inserting the conductive sheet 61 is most effective, from a basic electrical circuit analysis. (Furthermore, inserting a sheet 61 into screw thread is fought with shear force that can easily tear the thin sheet apart).
C) the “a conductive member” and “wherein the carbon-made core wire holder at the planar contact surface has an electric resistance lower than an area of the first screwing section” are not both satisfied, because “to have added or integrated a conductive sheet 61 of ‘440, between various contact points”, integrated is not the claimed “conductive sheet” and added conductive sheet was not explain why it can be “electric resistance lower than an area of the first screwing section”, see the bottom of page 14 to the middle of page 16.
This argument is found not persuasive.

	Even without the imported conductive sheet 61, the purpose of the screw 26 and 43 is to tighten the contact surface between the electrode holder 22 and the electrode 23. Clearly the tight contact is to reduce the electrical resistance between the electrode holder 22 and the electrode 23, and the contact surface between the electrode holder 22 and the electrode 23 will have electric resistance lower than an area of the first screwing section. Adding conductive sheet would have made it even lower.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716